DETAILED ACTION   

1.	The Office Action is in response to Application 16746466 filed on 01/17/2020. Claims 1-10 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16746466 filed on 01/17/2020.
Priority #			 Filling Data			 Country
2019-006779		             2019-01-18			  JP

			Information Disclosure Statement
4.  	The information disclosure statements (IDS) submitted on 04/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
	“distance measuring unit” in claim 1, 10;
	“control unit …” in claim 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
“distance measuring unit” is component 3A, fig. 2; paragraph 0044. It is hardware.
“control unit …” corresponding to component 19, fig. 2 and paragraph 0063, which is combination of hardware/software system.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1, 10  are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Mertz et al. (US 20180095174).   

	Regarding claim 1, Mertz teaches a measurement apparatus (fig. 1A), comprising: 
	a distance measuring unit, the distance measuring unit (paragraph 0082, … The launch-collimator assembly is further coupled through a first optical fiber to a distance meter ) including a light producing element which produces measurement light (fig. 1A, component 90; paragraph 0082, … The launch-collimator assembly is further coupled through a first optical fiber to a distance meter operable to measure a first distance to a target illuminated by the first beam of light); 
	a measurement light emitting unit which emits the measurement light (as shown in fig. 1A, 74; paragraph 0047, … launch light from a superluminescent diode, a light emitting diode (LED), or other light source); 
	a light receiving unit which receives reflected measurement light (paragraph 0127, … the combiner assembly of the coordinate measurement device is further operable to receive returned first light from the target); 
	and a light receiving element which receives the reflected measurement light and generates a light reception signal (paragraph 0127, … the combiner assembly sending a first portion of the returned first light to the first optical fiber in the launch-collimator assembly and a second portion of the returned first light to the position-detector assembly. In an embodiment, the position-detector assembly of the coordinate measurement device includes a position detector responsive to the first wavelength of light, the position detector having a position-detector surface, the position detector providing a first signal indicative of a position of the second portion of the returned first light on the position-detector surface); 
	and measuring a distance to a measurement object on the basis of the light reception signal from the light receiving element (paragraph 0128, … the distance meter of the coordinate measurement device is an absolute distance meter. In accordance with an embodiment, the elements of the position detector assembly of the coordinate measurement device are aligned to the combiner assembly based at least in part on the second portion of the returned first light); 
	a deflecting unit which deflects a direction of emission of the measurement light with respect to a reference optical axis (paragraph 0116, … the light from the six-DOF launch 800 reflects off the dichroic six-DOF beam splitter 656, combining with light from the ADM light source 640 to form the outgoing light 90) and which is capable of performing scanning with the measurement light with respect to a prescribed center in a circumferential direction (as shown in fig. 1A; paragraph 0080, A control system causes the tracker motor to steer the beam to keep moving the beam toward the center of the position detector, thereby enabling tracking of the retroreflector 95 with the laser tracker 10. In practice, when the outgoing beam is exactly centered on a retroreflector, the returning beam may fall a little off a center of the position detector 478); 
	and a control unit (fig. 2, component 623, synthesizer) which controls the distance measuring unit and the deflecting unit (as shown in fig. 23), wherein the control unit detects coordinates of intersection points of the measurement object (paragraph 0004, … The cube-corner retroreflector comprises three mutually perpendicular mirrors. The vertex, which is the common point of intersection of the three mirrors, is located at the center of the sphere) that is formed in a linear shape (fig. 1A, 95) and a scanned trajectory with the measurement light (paragraph 0048, …The laser tracker 10 in FIGS. 1A, 1B, 1C sends outgoing light 90 through an exit aperture 74 to a retroreflector 95, which returns the light along a parallel path as returning light 92, which passes a second time through the exit aperture 74) on the basis of a distance measurement result by the distance measuring unit and the direction of emission that is deflected by the deflecting unit (as shown in fig. 1A; paragraph 0048, …The laser tracker 10 in FIGS. 1A, 1B, 1C sends outgoing light 90 through an exit aperture 74 to a retroreflector 95, which returns the light along a parallel path as returning light 92, which passes a second time through the exit aperture 74), and identifies an array direction of the measurement object on the basis of coordinates of a plurality of the intersection points (fig. 21A; paragraph 0097-0098, …the input polarizer 703 is oriented so that the light passing through it is linearly polarized in the y direction in a polarization state 724. In an embodiment, the Faraday rotator 705A includes a Faraday-rotator crystal surrounded by permanent magnets. In passing through the Faraday rotator 705A, the polarization rotates 45 degrees in a clockwise direction, ending in a polarization state 726 aligned to a polarization direction of the output polarizer 704…A returning beam of light 718A may be decomposed into two polarization states, one aligned to the polarization direction of the output polarizer 704 and transmitted by the polarizer 704 to end in a polarization state 730).


	
	Regarding claim 10, Mertz teaches a control method (fig. 19) of a measurement apparatus (fig. 1A), which measures a distance (paragraph 0082, … The launch-collimator assembly is further coupled through a first optical fiber to a distance meter )to a measurement object (fig. 1A, component 95) the measurement apparatus including: 
	a distance measuring unit, the distance measuring unit (paragraph 0082, … The launch-collimator assembly is further coupled through a first optical fiber to a distance meter ) including a light producing element which produces measurement light (fig. 1A, component 90; paragraph 0082, … The launch-collimator assembly is further coupled through a first optical fiber to a distance meter operable to measure a first distance to a target illuminated by the first beam of light); 
	a measurement light emitting unit which emits the measurement light (as shown in fig. 1A, 74; paragraph 0047, … launch light from a superluminescent diode, a light emitting diode (LED), or other light source); 
	a light receiving unit which receives reflected measurement light (paragraph 0127, … the combiner assembly of the coordinate measurement device is further operable to receive returned first light from the target); 
	and a light receiving element which receives the reflected measurement light and generates a light reception signal (paragraph 0127, … the combiner assembly sending a first portion of the returned first light to the first optical fiber in the launch-collimator assembly and a second portion of the returned first light to the position-detector assembly. In an embodiment, the position-detector assembly of the coordinate measurement device includes a position detector responsive to the first wavelength of light, the position detector having a position-detector surface, the position detector providing a first signal indicative of a position of the second portion of the returned first light on the position-detector surface); 
	a deflecting unit which deflects a direction of emission of the measurement light with respect to a reference optical axis (paragraph 0116, … the light from the six-DOF launch 800 reflects off the dichroic six-DOF beam splitter 656, combining with light from the ADM light source 640 to form the outgoing light 90) and which is capable of performing scanning with the measurement light with respect to a prescribed center in a circumferential direction (as shown in fig. 1A; paragraph 0080, A control system causes the tracker motor to steer the beam to keep moving the beam toward the center of the position detector, thereby enabling tracking of the retroreflector 95 with the laser tracker 10. In practice, when the outgoing beam is exactly centered on a retroreflector, the returning beam may fall a little off a center of the position detector 478); 
	the control method comprising the steps of:
	measuring a distance to a measurement object on the basis of the light reception signal from the light receiving element (paragraph 0128, … the distance meter of the coordinate measurement device is an absolute distance meter. In accordance with an embodiment, the elements of the position detector assembly of the coordinate measurement device are aligned to the combiner assembly based at least in part on the second portion of the returned first light); 
	detects coordinates of intersection points of the measurement object (paragraph 0004, … The cube-corner retroreflector comprises three mutually perpendicular mirrors. The vertex, which is the common point of intersection of the three mirrors, is located at the center of the sphere) that is formed in a linear shape (fig. 1A, 95) and a scanned trajectory with the measurement light (paragraph 0048, …The laser tracker 10 in FIGS. 1A, 1B, 1C sends outgoing light 90 through an exit aperture 74 to a retroreflector 95, which returns the light along a parallel path as returning light 92, which passes a second time through the exit aperture 74) on the basis of a distance measurement result by the distance measuring unit and the direction of emission that is deflected by the deflecting unit (as shown in fig. 1A; paragraph 0048, …The laser tracker 10 in FIGS. 1A, 1B, 1C sends outgoing light 90 through an exit aperture 74 to a retroreflector 95, which returns the light along a parallel path as returning light 92, which passes a second time through the exit aperture 74), and identifies an array direction of the measurement object on the basis of coordinates of a plurality of the intersection points (fig. 21A; paragraph 0097-0098, …the input polarizer 703 is oriented so that the light passing through it is linearly polarized in the y direction in a polarization state 724. In an embodiment, the Faraday rotator 705A includes a Faraday-rotator crystal surrounded by permanent magnets. In passing through the Faraday rotator 705A, the polarization rotates 45 degrees in a clockwise direction, ending in a polarization state 726 aligned to a polarization direction of the output polarizer 704…A returning beam of light 718A may be decomposed into two polarization states, one aligned to the polarization direction of the output polarizer 704 and transmitted by the polarizer 704 to end in a polarization state 730).

Claim Rejections - 35 USC §103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Mertz et al. (US 20180095174) and in view of  MOCHIZUKI (JP 2005347790).
Regarding claims 4, Mertz discloses teaches the limitations of claim 1 as discussed above. 
It is noticed that Mertz does not disclose explicitly that identifies, when detecting a plurality of the intersection points, an array direction of the measurement object on the basis of coordinates of a pair of the intersection points arranged adjacent to each other. 
MOCHIZUKI discloses that identifies, when detecting a plurality of the intersection points, an array direction of the measurement object on the basis of coordinates of a pair of the intersection points arranged adjacent to each other (fig. 9, in which, a1 and a0 are plurality of the intersection points and array direction is also shown; page 11, …   In FIG. 9, assuming that the intersection points a0 and a1 of the intersection line 66b of FIG. 8B with the left vertical reference line V1 and the right vertical reference line V2 are planes passing through the intersection point a0, the intersection point a1 is the virtual plane).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that identifies, when detecting a plurality of the intersection points, an array direction of the measurement object on the basis of coordinates of a pair of the intersection points arranged adjacent to each other as a modification to the apparatus for the benefit of that capable of measuring the tilt angle of a projected face in horizontal and vertical directions (Abstract).

	Regarding claims 5, the combination of Mertz, MOCHIZUKI discloses teaches the limitations of claim 15 as discussed above. In addition, MOCHIZUKI further discloses that calculates a plurality of array directions on the basis of coordinates of a plurality of pairs of the intersection points respectively arranged adjacent to each other, and identifies an array direction of the measurement object on the basis of the plurality of array directions (as shown in fig. 9 (a)(b), there are a plurality of pairs of the intersection points and a plurality of array directions on the basis of coordinates of a plurality of pairs of the intersection points and objection direction is measured; page 11-12, …assuming that the intersection points a0 and a1 of the intersection line 66b of FIG. 8B with the left vertical reference line V1 and the right vertical reference line V2 are planes passing through the intersection point a0, the intersection point a1 is the virtual plane. On V, it becomes a1 ′. Here, the distance between a1 and the virtual plane V is L, the distance parallel to the optical axis 55 between the virtual plane V and the imaging lens center 52 is L0, and the optical axis 55 on the horizontal plane parallel to the optical axis 55 between a1 and a1 ′. The distance in the vertical direction is WC, the horizontal distance between the intersection points a0 and a1 ′ on the virtual plane V is WT, and the line connecting the imaging lens center 52 and the intersection point a1 on the horizontal plane is formed by the optical axis 55. Including the angle β, the angle between the limit line of the image sensor imaging range 72 on the horizontal plane 72 and the optical axis 55, β0, the angle between the intersecting line 66b on the horizontal plane and the virtual line V, and the optical axis 55 The vertical distance from the horizontal plane to the intersection a0 is Ha0, the vertical distance from the horizontal plane including the optical axis 55 to the intersection a1 ′ is Ha1, and the intersection of the limit line of the image sensor imaging range 72 from the horizontal plane including the optical axis 55 and the virtual plane V The vertical distance to H0 is the center of the imaging lens 5 on the vertical plane. The angle between the line and the optical axis 55 connecting the intersections a1 and theta, the angle between the limit line and the optical axis 55 of the image sensor imaging range 74 on the vertical plane and .theta.0.  In FIG. 9B, which is a side view, when the line a0-a1 of the crossing line 66b is observed from the lateral direction, the actual intersection points are a0 and a1 arranged horizontally, but the captured image of the image sensor 50 is A three-dimensional radial imaging range 72 is provided. Specifically, the point a1 is imaged at an angle represented by θ with respect to the angle θ0 × 2 of the imaging range of the image sensor 50. The two-dimensional captured image of the image sensor 50 is similar to that obtained by projecting each point on the virtual plane V in FIG. 9B, for example. Therefore, the intersection point a1 can also be seen as projected onto the point a1 'on the virtual plane V).
	The motivation of combination is the same as in claim 4’s rejection.

11. 	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Mertz et al. (US 20180095174) and in view of  MOCHIZUKI (JP 2005347790) and further in view of  Kawaike et al. (JP 3704706 B2).
Regarding claims 6, the combination of Mertz, MOCHIZUKI discloses teaches the limitations of claim 4 as discussed above. 
It is noticed that Mertz does not disclose explicitly that the measurement object includes a first measurement object that extends in a linear shape in a first direction and a second measurement object that extends in a linear shape in a second direction perpendicular to the first direction, the first measurement object and the second measurement object are adjacently arranged in a grid pattern, and the control unit sets an approximately planer region including the first measurement object and the second measurement object, and detects coordinates included in the region as coordinates of an intersection point of the measurement object and the measurement light. 
Kawaike discloses that the measurement object includes a first measurement object that extends in a linear shape in a first direction and a second measurement object that extends in a linear shape in a second direction perpendicular to the first direction, the first measurement object and the second measurement object are adjacently arranged in a grid pattern, and the control unit sets an approximately planer region including the first measurement object and the second measurement object, and detects coordinates included in the region as coordinates of an intersection point of the measurement object and the measurement light (fig. 22, in which, component head is a first measurement object that extends in a linear shape in a first direction and component body is second measurement object that extends in a linear shape in a second direction perpendicular to the first direction; head and body are adjacently arranged in a grid pattern; an approximately planer region, which is whole region,  including the first measurement object and the second measurement object, and detects coordinates included in the region as coordinates of an intersection point of the measurement object and the measurement light, as shown in fig. 8).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the measurement object includes a first measurement object that extends in a linear shape in a first direction and a second measurement object that extends in a linear shape in a second direction perpendicular to the first direction, the first measurement object and the second measurement object are adjacently arranged in a grid pattern, and the control unit sets an approximately planer region including the first measurement object and the second measurement object, and detects coordinates included in the region as coordinates of an intersection point of the measurement object and the measurement light as a modification to the apparatus for the benefit of that acquire position information of an intruding object in a three-dimensional space (page 2).

Regarding claims 7, the combination of Mertz, MOCHIZUKI discloses teaches the limitations of claim 5 as discussed above. 
It is noticed that Mertz does not disclose explicitly that he measurement object includes a first measurement object that extends in a linear shape in a first direction and a second measurement object that extends in a linear shape in a second direction perpendicular to the first direction, the first measurement object and the second measurement object are adjacently arranged in a grid pattern, and the control unit sets an approximately planer region including the first measurement object and the second measurement object, and detects coordinates included in the region as coordinates of an intersection point of the measurement object and the measurement light. 
Kawaike discloses that the measurement object includes a first measurement object that extends in a linear shape in a first direction and a second measurement object that extends in a linear shape in a second direction perpendicular to the first direction, the first measurement object and the second measurement object are adjacently arranged in a grid pattern, and the control unit sets an approximately planer region including the first measurement object and the second measurement object, and detects coordinates included in the region as coordinates of an intersection point of the measurement object and the measurement light (fig. 22, in which, component head is a first measurement object that extends in a linear shape in a first direction and component body is second measurement object that extends in a linear shape in a second direction perpendicular to the first direction; head and body are adjacently arranged in a grid pattern; an approximately planer region, which is whole region,  including the first measurement object and the second measurement object, and detects coordinates included in the region as coordinates of an intersection point of the measurement object and the measurement light, as shown in fig. 8).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the measurement object includes a first measurement object that extends in a linear shape in a first direction and a second measurement object that extends in a linear shape in a second direction perpendicular to the first direction, the first measurement object and the second measurement object are adjacently arranged in a grid pattern, and the control unit sets an approximately planer region including the first measurement object and the second measurement object, and detects coordinates included in the region as coordinates of an intersection point of the measurement object and the measurement light as a modification to the apparatus for the benefit of that acquire position information of an intruding object in a three-dimensional space (page 2).


	Regarding claims 8, the combination of Mertz, MOCHIZUKI and Kawaike discloses teaches the limitations of claim 6 as discussed above. In addition, MOCHIZUKI further discloses that detects coordinates of a plurality of pairs of the intersection points (as shown in fig. 9); Mertz  further discloses scanning the region with the measurement light in a plurality of circular scanned trajectories having different diameters (paragraph 0112, … the tactile probe 910 is replaced by another type of six-DOF probe such as a six-DOF line scanner, a six-DOF area scanner, a six-DOF indicator, a six-DOF sensor, or a six-DOF projector; which six-DOF area scanner has a plurality of circular scanned trajectories having different diameters).	
	The motivation of combination is the same as in claim 4’s rejection. 

	Regarding claims 9, the combination of Mertz, MOCHIZUKI and Kawaike discloses teaches the limitations of claim 6 as discussed above. In addition, MOCHIZUKI further discloses that detects coordinates of a plurality of pairs of the intersection points (as shown in fig. 9); Mertz  further discloses scanning the region with the measurement light in a plurality of circular scanned trajectories having different diameters (paragraph 0112, … the tactile probe 910 is replaced by another type of six-DOF probe such as a six-DOF line scanner, a six-DOF area scanner, a six-DOF indicator, a six-DOF sensor, or a six-DOF projector; which six-DOF area scanner has a plurality of circular scanned trajectories having different diameters).	
	The motivation of combination is the same as in claim 5’s rejection. 

Allowable Subject Matter
12.	Claim 2 and its dependent claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
	
The following is a statement of reasons for the indication of allowable subject matters:
For claim 2 and its dependent claim 3, the prior art does not disclose or suggest the limitations of “the measurement object includes a first measurement object that extends in a linear shape in a first direction and a second measurement object that extends in a linear shape in a second direction perpendicular to the first direction, the first measurement object and the second measurement object are adjacently arranged in a grid pattern, and the control unit controls a deflection operation of the deflecting unit so that the prescribed center is arranged at an intersection position where the first measurement object and the second measurement object intersect with each other, detects coordinates of two pairs of the intersection points arranged at point-symmetric positions with respect to the prescribed center, identifies an array direction of the first measurement object on the basis of the coordinates of one of the two pairs of the intersection points, and identifies an array direction of the second measurement object on the basis of the coordinates of the other of the two pairs of the intersection points”.

13. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
14.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423